DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the entire coolant channel has a constant cross-sectional area.”  Yet, the coolant channel is also recited as including the coolant outlet openings.  The specification at the time of filing only supports the coolant channel having a constant cross-section.  Therefore, it is new matter to state that the cross-sectional area of the entire coolant channel is constant if the coolant channel may include more than one outlet.  Appropriate correction required.
Claim 2 recites “the coolant channel extends exclusively in a straight line along a longitudinal axis of the cutting tool.”  This recitation contains new matter.  The specification at the time of filing recites “coolant channel extends in a straight line exclusively along the longitudinal axis.”  The disclosure in the specification dos not support a coolant channel extending exclusively in a straight line, but only that the straight line is exclusively along the longitudinal axis.  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 6-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now requires that the entire coolant channel have a constant cross-sectional area, but the claim also requires the coolant channel to have one or more outlet openings in an end wall of the cutting tool.  In the event there is more than one outlet, it would appear the cross-sectional area would change.  The question that must be asked is whether the disclosure of the coolant channel having a constant cross-section includes the outlets or not.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rakes et al. (US Pub. No. 2015/0306685 A1).
(Claim 1) Rakes et al. (“Rakes”) discloses a cutting tool (10’) for machining workpieces. The cutting tool includes a shank portion (20; ¶ 0029 - portion that attaches to spindle) and a cutting portion (16).  A coolant channel (38’) extends along a longitudinal axis (Fig. 1; ¶¶ 0028-0029) from a free end (16’) of the shank portion through the cutting tool, which has a peripheral wall (Fig. 5) and an end wall (Fig. 4).  The coolant channel (38’) has one or more outlet openings in the end wall (Fig. 4; ¶¶ 0028-0029), through which coolant exits the cutting tool.  The entire coolant channel (38’) has a constant cross-sectional area (¶ 0028).
(Claim 2) The coolant channel (38’) extends exclusively in a straight line along a longitudinal axis of the cutting tool (Figs. 1, 4, 5; ¶¶ 0028-0029).
(Claim 7) Notches or depressions (48) are formed in an end face of the cutting portion, which intersect with the coolant channel (Fig. 4).
(Claim 8) Flutes (22) extend along the cutting portion, which intersect with the coolant channel (indirectly via the notches 48 or via radial channels 40; ¶ 0029).
(Claim 9) The coolant channel ends at a distance of less than 10 mm from a front end of the cutting portion (Figs. 1, 4, 5; ¶¶ 0028-0029).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US Patent No. 2,847,885 A) in view of Rakes et al. (US Pub. No. 2015/0306685 A1).
(Claim 1) Wagner discloses a cutting tool (Figs. 1-18) for machining workpieces. The cutting tool includes a shank portion (inherent - Col. 2, Line 55) and a cutting portion (Figs. 1-18).  A coolant channel (12) extends along a longitudinal axis of the cutting tool, which has a peripheral wall (Figs. 1, 3, 18) and an end wall (Figs. 2, 4-17).  The coolant channel (12) has one or more outlet openings in the end wall (Figs. 2, 4-17), through which coolant exits the cutting tool.  The entire coolant channel (12) has a constant cross-sectional area (Figs. 13, 14; Col. 4, Lines 39-49).  Yet, Wagner does not explicitly disclose that the coolant channel extends from a free end of the shank portion through the cutting tool.
Rakes discloses a cutting tool (10’) for machining workpieces. The cutting tool includes a shank portion (20; ¶ 0029 - portion that attaches to spindle) and a cutting portion (16).  A coolant channel (38’) extends along a longitudinal axis (Fig. 1; ¶¶ 0028-0029) from a free end (16’) of the shank portion through the cutting tool, which has a peripheral wall (Fig. 5) and an end wall (Fig. 4).  The coolant channel (38’) has one or more outlet openings in the end wall (Fig. 4; ¶¶ 0028-0029), through which coolant exits the cutting tool.  The entire coolant channel (38’) has a constant cross-sectional area (¶ 0028).  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Wagner with a coolant channel extends from a free end of the shank portion through the cutting tool as taught by Rakes in order to accept coolant delivered through a spindle.
(Claim 6) It appears that a diameter of the coolant channel is within the claimed range relative to a nominal diameter of the cutting tool where the nominal diameter is that of as the diameter of the flutes.  Nevertheless, the diameter of the coolant channel relative to the cutting tool nominal diameter is a result-effective variable because it impacts coolant delivery, chip evacuation and tool integrity.  Thus, at a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting tool disclosed in Wagner with a coolant channel to tool diameter ratio within the claimed range in order to optimize coolant delivery, chip evacuation and tool integrity.  See Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Response to Arguments
Applicant’s arguments with respect to claims 1, 2 and 6-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Fujimoto et al. JP H08-155736 A); and Sugano et al. (US Pub. No. 2010/0196114 A1)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722